                Case 19-25814-PGH        Doc 50     Filed 02/17/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:                                                               Case No: 19-25814-PGH
                                                                     Chapter 13
ROSIE RANCHER SMITH
           Debtor               /

              OBJECTION TO CLAIM #6 FILED BY CITY OF HOLLYWOOD

    IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to identify
which claim is objected to and what disposition of your claim is recommended.

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B) (2), the debtor objects to the
following claim filed in this case:
Claim      Name of Claimant           Amount of         Basis for Objection and Recommended
No.                                   Claim             Disposition

6          City of Hollywood          $90.58            On or about December 11, 2019, the
                                                        Claimant filed a secured proof of claim in
                                                        the amount of $90.58 for utility services.
                                                        The Debtor’s regular payment is current
                                                        and the Debtor will continue making
                                                        direct payments to the Claimant.
                                                        Therefore, the claim should be allowed,
                                                        but receive no distribution from the
                                                        Chapter 13 Trustee through the Plan.


 The undersigned acknowledges that this objection and the notice of hearing for this objection
 will be served on the claimant and the debtor at least 14 days prior to the confirmation hearing
 date and that a certificate of service conforming to Local Rule 2002-1(F) must be filed with the
 court when the objection and notice of hearing are served.
 Respectfully submitted this 17th day of February, 2020.




 LF-70 (rev. 12/01/09)
               Case 19-25814-PGH   Doc 50   Filed 02/17/20   Page 2 of 2




                                                   VAN HORN LAW GROUP, P.A.
                                                   330 N. Andrews Ave., Suite 450
                                                   Fort Lauderdale, Florida 33301
                                                   (954) 765-3166
                                                   (954) 756-7103 (facsimile)
                                                   Chad@cvhlawgroup.com
                                                   By: /s/ Chad Van Horn, Esq.
                                                   Chad Van Horn, Esq.
                                                   FL Bar 64500




LF-70 (rev. 12/01/09)
